                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

JOHN LEWIS,                                    )         CASE NO. 5:17-CV-2400
                                               )
                       Petitioner,             )         JUDGE CHRISTOPHER A. BOYKO
                                               )
                vs.                            )
                                               )
WARDEN KIMBERLY CLIPPER,                       )         MEMORANDUM OF OPINION
                                               )         AND ORDER
                       Respondent.             )

CHRISTOPHER A. BOYKO, J:

       This matter comes before the Court on Petitioner John Lewis’s Petition under 28 U.S.C. §

2254 for Writ of Habeas Corpus. (ECF #1). For the following reasons, the Court accepts and

adopts the Magistrate Judge’s Report and Recommendation. The Court DISMISSES

Petitioner’s Petition in its entirety as procedurally defaulted.

                                               FACTS

       The State of Ohio indicted Petitioner of multiple charges stemming from the assault of

his former girlfriend. On September 21, 2015, a jury convicted him. The trial court sentenced

him to an aggregate term of imprisonment of thirteen years. On December 31, 2015, Petitioner

timely appealed his conviction and sentence. The appellate court affirmed the conviction on

May 10, 2017.

                                                   -1-
       On July 24, 2017, Petitioner mailed a Notice of Appeal and Motion to File Delayed

Appeal with the Ohio Supreme Court. Petitioner based his Motion on his appellate counsel’s

failure to timely inform Petitioner of the appellate court’s decision. On September 27, 2017, the

Ohio Supreme Court denied Petitioner’s Motion for Delayed Appeal and dismissed the case.

       On November 15, 2017, Petitioner filed the current Petition under 28 U.S.C. § 2254.

This Court referred Petitioner’s Petition to the Magistrate Judge for a Report and

Recommendation. On August 31, 2018, the Magistrate Judge issued his Report and

Recommendation, in which he recommended that the Court dismiss the Petition as procedurally

defaulted. On November 13, 2018, Petitioner mailed his Objection to the Report and

Recommendation.

                                   STANDARD OF REVIEW

       A habeas petitioner must exhaust state court remedies prior to petitioning for a writ of

habeas corpus in federal court. 28 U.S.C. § 2254(b)-(c). Any claims not stated before state court

while remedies are available or before procedural rules prevent state courts from reaching the

merits of claims are procedurally defaulted and a federal court may not consider the claims.

Seyomour v. Walker, 224 F.3d 542, 549-50 (6th Cir. 2000). Absent either cause and prejudice or

a finding of actual innocence, a federal court will not reach the merits of claims that have been

procedurally defaulted in state court by a state prisoner in his direct appeal. Reed v. Farley, 512

U.S. 339, 354 (1994); William v. Anderson, 460 F.3d 789, 805-06 (6th Cir. 2006). Procedural

default results when: 1) the petitioner did not comply with a state procedural rule that is

applicable to his claim; 2) a state court enforced the procedural rule in his case; and 3) “the

procedural forfeiture is an ‘adequate and independent’ state ground for foreclosing review of a


                                                 -2-
federal constitutional claim.” Willis v. Smith, 351 F.3d 741, 744 (6th Cir. 2000) (citing Maupin

v. Smith, 785 F.2d 135, 138 (6th Cir, 1986)).

       Finally, Rule 8(b)(4) of the rules Governing § 2254 states:

           A judge of the court shall make a de novo determination of those portions
           of the report or specificed proposed findings or recommendations to which
           objection is made. A judge of the court may accept, reject, or modify in
           whole or in part any findings or recommendations made by the magistrate.

                                           ANALYSIS

       The Magistrate Judge recommended that the Court dismiss the Petition because it was

procedurally defaulted. Petitioner objects, arguing that his procedural default should be excused

because his appellate counsel provided ineffective assistance when she sent the appellate court’s

decision to the incorrect address, thus causing his untimely appeal to the Ohio Supreme Court.

This resulted in prejudice because he did not have the opportunity to rebut the appellate court’s

denial of his appeal.

       The Court agrees with the Magistrate Judge and holds that Petitioner’s habeas claims are

procedurally defaulted. Petitioner admits he did not comply with Ohio’s procedural rules.

Petitioner had forty-five days from May 10, 2017, or until June 26, 2017, to file his Notice of

Appeal with the Ohio Supreme Court. OHIO S.CT.PRAC.R. 7.01(A)(1). On July 24, 2017, after

the expiration of the forty-five day appeal period, Petitioner filed a Motion for Delayed Appeal,

which is allowed under the Ohio Supreme Court Rules. See id. at 7.01(A)(4). On September 27,

2017, the Ohio Supreme Court denied Petitioner’s Motion in a form entry, thus enforcing its

rules. Finally, the Sixth Circuit has determined that denial of a motion for delayed appeal is an

adequate procedural ground to foreclose federal habeas review. Smith v. State of Ohio Dep’t of

Rehab. & Corr., 463 F.3d 426, 431-32 (6th Cir. 2006) (citing Bonilla v. Hurley, 370 F.3d 494,

                                                -3-
497 (6th Cir. 2004)). Thus, Petitioner’s three habeas claims are procedurally defaulted.

       In order to overcome this procedural default, Petitioner must demonstrate either (1) cause

and prejudice or (2) make a showing of actual innocence. It is clear that Petitioner has not

established his actual innocence as he has failed to present “new reliable evidence...that was not

presented at trial.” Schlup v. Delo, 513 U.S. 298, 324 (1995). Accordingly, Petitioner must

demonstrate cause and prejudice to defeat his procedural default.

       Petitioner argues that his ineffective assistance of appellate counsel claim is cause for the

procedural default of his habeas claims. Cause is found when a habeas petitioner demonstrates

that “some objective factor external to the defense” prevented the petitioner’s compliance with a

state procedural rule. Bonilla, 370 F.3d at 498 (quoting Murray v. Carrier, 477 U.S. 478, 488

(1986). Ineffective assistance of appellate counsel may serve as cause to overcome procedural

default. Dietz v. Money, 391 F.3d 804, 809 (6th Cir. 2004). Moreover, an appellant counsel’s

failure to notify her client of the appellate court’s decision is constitutionally deficient

performance necessary to demonstrate cause. Smith, 463 F.3d at 434-35.

       However, even assuming Petitioner’s appellate counsel provided ineffective assistance of

counsel, Petitioner’s claims are still procedurally defaulted. “A claim of ineffective assistance of

counsel must be presented to the state courts as an independent claim before it may be used to

establish cause for procedural default.” Deitz, 391 F.3d at 809 (citing Edwards v. Carpenter,

529 U.S. 446, 452 (2000)). “An ineffective assistance of counsel claim asserted as cause for the

procedural default of another claim can itself be procedurally defaulted.” Edwards, 529 U.S. at

453. In Ohio, claims of ineffective assistance of appellate counsel must be raised in a delayed

motion for reconsideration in the state appellate courts before asserting them in the federal


                                                  -4-
courts. See OHIO R. APP. P. 26(B); Coleman v. Mitchell, 244 F.3d 533, 539 (6th Cir. 2001)

(citing State v. Murnahan, 63 Ohio St.3d 60 (1992).

       Here, Petitioner never filed a delayed motion for reconsideration with the Court of

Appeals to assert his claim of ineffective assistance of appellate counsel based on her failure to

deliver prompt notice of the court’s decision.1 Petitioner has also failed to show cause for not

asserting his ineffective assistance of appellate counsel properly before the Ohio courts. And as

discussed above, Petitioner has not demonstrated actual innocence necessary to overcome the

procedural default of his ineffective assistance of appellate counsel claim.

       Because Petitioner’s ineffective assistance of appellate counsel claim is itself

procedurally defaulted and he has not shown “cause and prejudice” for that default, Petitioner’s

ineffective assistance of appellate counsel claim cannot serve as “cause” to excuse his three

procedurally defaulted habeas claims.

                                          CONCLUSION

       For the foregoing reasons, the Court ADOPTS and ACCEPTS the Magistrate Judge’s

Report and Recommendation, and DISMISSES Petitioner’s Petition under 28 U.S.C. § 2254 for

Writ of Habeas Corpus as procedurally defaulted.

       The Court finds an appeal from this decision could not be taken in good faith. 28 U.S.C.


       1
         Based on the Court’s review of the state record, it appears that Petitioner did file a
delayed motion for reconsideration with the state appellate court on April 12, 2018. However,
that motion was based on Petitioner’s appellate counsel’s ineffective assistance relating to failure
to raise a particular claim, not based on counsel’s failure to timely notify Petitioner of the court’s
decision. Furthermore, the justification for the delay was based on Petitioner’s failure to timely
receive the trial transcripts, which he finally did in the current matter before the Court. Either
way, the appellate court denied the motion based on Petitioner’s untimely filing in accordance
with Ohio Appellate Rule 26(B)(1). State v. Lewis, Case No. CA-28064 (9th Dist. Ohio App. Ct.
Aug. 15, 2018).

                                                 -5-
§ 1915(a)(3). Since Petitioner has not made a substantial showing of a denial of a constitutional

right directly related to his conviction or custody, the Court declines to issue a certificate of

appealability. 28 U.S.C. § 2253(c)(2); FED. R. APP. P. 22(b); Rule 11 of Rules Governing § 2254

Cases.


         IT IS SO ORDERED.

                                       s/ Christopher A. Boyko
                                       CHRISTOPHER A. BOYKO
                                       United States District Judge

Dated: January 4, 2019




                                                  -6-
